                               Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 1 of 10

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                         Southern District of Texas, Houston Division


 Case number (if known):                                            Chapter        11                                                        ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               Quintela Group, LLC



   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   2      7 – 0     4       1   9   3    4   7
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                   7722 Oak Moss Dr.
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                   Spring, TX 77379
                                                  City                                      State   ZIP Code
                                                                                                                   City                                State     ZIP Code

                                                   Harris                                                          Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
                             Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 2 of 10

Debtor      Quintela Group, LLC                                                                                     Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ✔ None of the above
                                                ❑
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .


   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A     ✔
                                                ❑    Chapter 11. Check all that apply:
     debtor as defined in § 1182(1) who
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ✔
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ✔ No
                                                ❑
      or against the debtor within the last 8
      years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                     Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
                            Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 3 of 10

Debtor      Quintela Group, LLC                                                                                  Case number (if known)
           Name


  11. Why is the case filed in this     Check all that apply:
      district?
                                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        ❑
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have       ✔ No
                                        ❑
      possession of any real property
      or personal property that needs
                                        ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                         Why does the property need immediate attention? (Check all that apply.)
                                                   ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?


                                                   ❑   It needs to be physically secured or protected from the weather.
                                                   ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                       example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   ❑   Other
                                                   Where is the property?
                                                                             Number          Street




                                                                             City                                            State      ZIP Code
                                                  Is the property insured?
                                                   ❑No
                                                   ❑Yes.        Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

      13. Debtor’s estimation of        Check one:
          available funds?              ❑Funds will be available for distribution to unsecured creditors.
                                        ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                        ❑
      14. Estimated number of           ✔ 1-49 ❑ 50-99
                                        ❑                                    ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                     ❑ 100-199 ❑ 200-999                  ❑ 10,001-25,000                             ❑ More than 100,000

      15. Estimated assets               ✔
                                         ❑    $0-$50,000                        ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                         ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                         ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                         ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                           Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 4 of 10

Debtor      Quintela Group, LLC                                                                                       Case number (if known)
           Name




                                            ❑    $0-$50,000                            ✔
                                                                                       ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                            ❑    $50,001-$100,000                      ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                            ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                            ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                    for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.

                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on     05/11/2020
                                                                    MM/ DD/ YYYY



                                                ✘ /s/ Joel Quintela                                                      Printed name
                                                                                                                                               Joel Quintela
                                                    Signature of authorized representative of debtor


                                                    Title                    Managing Member



      18. Signature of attorney
                                                ✘                      /s/ Susan Tran Adams                              Date 05/11/2020
                                                                                                                                   MM/ DD/ YYYY
                                                    Signature of attorney for debtor



                                                     Susan Tran Adams
                                                    Printed name

                                                     CORRAL TRAN SINGH, LLP
                                                    Firm name

                                                     1010 Lamar Street Ste 1160
                                                    Number          Street


                                                     Houston                                                                 TX               77002
                                                    City                                                                     State            ZIP Code



                                                                                                                              Susan.Tran@ctsattorneys.com
                                                    Contact phone                                                             Email address



                                                     24075648                                                                 TX
                                                    Bar number                                                                State




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
                               Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 5 of 10

 Fill in this information to identify the case:

 Debtor name                                 Quintela Group, LLC

 United States Bankruptcy Court for the:
                         Southern District of Texas, Houston Division


 Case number (if known):                                                                                                                      ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                                 12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

    Name of creditor and complete                 Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code           and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                                  creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                                  professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                                  services, and           or disputed      setoff to calculate unsecured claim.
                                                                                  government                               Total claim, if     Deduction for        Unsecured
                                                                                  contracts)                               partially           value of             claim
                                                                                                                           secured             collateral or
                                                                                                                                               setoff
1     Baylor Scott & White Health                                                 payment after                                                                          $100,000.00
      Germer Beaman & Brown PLLC                                                  garnishment
      301 Congress Ave Suite 1700
      Austin, TX 78701

2     Capital one                                                                  Credit card                                                                              $3,089.90
      P.O. Box 5253
      Carol Stream, IL 60197


3     Carrasco, Amado                                                             default judgment                                                                        $33,249.47
      4245 North Knox Avenue
      Chicago, IL 60641


4     Chase Bank                                                                   Credit Card                                                                            $12,034.76
      PO Box 6026
      Chicago, IL 60680


5     CPP                                                                                                                                                                 $78,144.50
      ATTN: Kevin O'Brien
      P.O. Box 49156
      San Jose, CA 95161

6     Forward Financing                                                            loan                                                                                   $16,447.50
      1970 Oakcrest Ave Suite 217
      Saint Paul, MN 55113


7     Fundbox Inc.                                                                 loan                                                                                   $31,500.00
      300 Montgomery St Ste 900
      San Francisco, CA 94104


8     Hamilton County Tax Assessor                                                                                                                                          $2,530.00
      33 N 9th St #214
      Noblesville, IN 46060




Official Form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                            Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 6 of 10

Debtor       Quintela Group, LLC                                                                               Case number (if known)
            Name

    Name of creditor and complete         Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code   and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                          creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                          professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                          services, and           or disputed      setoff to calculate unsecured claim.
                                                                          government                               Total claim, if     Deduction for        Unsecured
                                                                          contracts)                               partially           value of             claim
                                                                                                                   secured             collateral or
                                                                                                                                       setoff
9     Hogan Assessment Systems                                            Abstract of                                                                            $565,467.50
      11 S Greenwood                                                      Judgment
      Tulsa, OK 74120


10 Indiana State Comptroller                                                                                                                                      $10,894.54
   100 N Senate Ave
   Indianapolis, IN 46204


11 Internal Revenue Service                                                                                                                                      $212,460.84
   P.O. Box 7346
   Philadelphia, PA 19101


12 Internal Revenue Service                                                                                                                                       $31,497.34
   P.O. Box 7346
   Philadelphia, PA 19101


13 Kuzma Kuznetsov                                                        unpaid wages            Disputed                                                        $35,000.00
   c/o Gregory Wolk
   529 Warren Ave. Suite 201
   Seattle, WA 98109

14 LG Funding                                                                                                                                                     $21,164.80
   200 Garden City Plaza Suite 405
   Garden City, NY 11530


15 Marion County Tax Assessor                                                                                                                                         $604.50
   200 E Washington St # 1360
   Indianapolis, IN 46204


16 Pearson Education Inc.                                                  Unpaid bill                                                                            $68,090.66
   1 Lake Street Upper Saddle River
   Saddle River, NJ 07458


17 Pearson Shared Services                                                Abstract of                                                                             $44,489.00
   c/o Barnett & Garcia, PLLC                                             Judgment
   3821 Juniper Trace Suite 108
   Spring, TX 77379

18 SHL                                                                     Unpaid bill                                                                            $30,600.00
   111 Washington Ave S Suite 500
   Minneapolis, MN 55401


19 Texas Workforce Commission                                                                                                                                         $165.00
   Office of the Attorney General,
   Bankruptcy
   P.O. Box 12548
   Austin, TX 78711
20




Official Form 204                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
                    Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 7 of 10

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION

IN RE: Quintela Group, LLC                                                                   CASE NO

                                                                                             CHAPTER 11




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date        05/11/2020             Signature                                  /s/ Quintela Group, LLC
                                                                           Joel Quintela, Managing Member
Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 8 of 10


                        Baylor Scott & White Health
                        Germer Beaman & Brown PLLC
                        301 Congress Ave Suite 1700
                        Austin, TX 78701



                        Capital one
                        P.O. Box 5253
                        Carol Stream, IL 60197




                        Amado Carrasco
                        4245 North Knox Avenue
                        Chicago, IL 60641




                        Chase Bank
                        PO Box 6026
                        Chicago, IL 60680




                        CPP
                        ATTN: Kevin O'Brien
                        P.O. Box 49156
                        San Jose, CA 95161



                        Forward Financing
                        1970 Oakcrest Ave Suite 217
                        Saint Paul, MN 55113




                        Fundbox Inc.
                        300 Montgomery St Ste 900
                        San Francisco, CA 94104




                        Hamilton County Tax
                        Assessor
                        33 N 9th St #214
                        Noblesville, IN 46060
Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 9 of 10


                        Hogan Assessment Systems
                        11 S Greenwood
                        Tulsa, OK 74120




                        Indiana State Comptroller
                        100 N Senate Ave
                        Indianapolis, IN 46204




                        Internal Revenue Service
                        P.O. Box 7346
                        Philadelphia, PA 19101




                        Kuzma Kuznetsov
                        c/o Gregory Wolk
                        529 Warren Ave. Suite 201
                        Seattle, WA 98109



                        LG Funding
                        200 Garden City Plaza Suite 405
                        Garden City, NY 11530




                        Marion County Tax Assessor
                        200 E Washington St # 1360
                        Indianapolis, IN 46204




                        Michael Hardwick Law, PLLC
                        2200 N. Loop West Suite 116
                        Houston, TX 77018




                        Pearson Education Inc.
                        1 Lake Street Upper Saddle River
                        Saddle River, NJ 07458
Case 20-32577 Document 1 Filed in TXSB on 05/11/20 Page 10 of 10


                        Pearson Shared Services
                        c/o Barnett & Garcia, PLLC
                        3821 Juniper Trace Suite 108
                        Spring, TX 77379



                        Pier Special Opportunities
                        3821 Juniper Trace Suite 108
                        Austin, TX 78735




                        SHL
                        111 Washington Ave S Suite 500
                        Minneapolis, MN 55401




                        Texas Workforce Commission
                        Office of the Attorney General,
                        Bankruptcy
                        P.O. Box 12548
                        Austin, TX 78711


                        Wells & Cuellar
                        440 Louisiana St.
                        Suite 2450
                        440 Louisiana St. Suite 718
                        Houston, TX 77002
